Case 1:16-cr-00194-AT Document 112-2 Filed 03/30/20 Page 1 of 2




                           Exhibit B
     Case 1:16-cr-00194-AT Document 112-2 Filed 03/30/20 Page 2 of 2




                                    Timothy Dutta, M.D.
                                     310 East 72 Street
                                 NEW YORK, NY 10021-4726




March 28, 2020


MORRIS ZUKERMAN




To whom it may concern,

MORRIS ZUKERMAN has under my care for internal medicine and cardiology. If he contracts
COVID-19, He is at high risk of needing ventilatory support and high risk of death.

He has significant health problems including hypertension, diabetes, age greater than 65 (he is
75 years old), obesity, and sleep apnea. Mr. Zukerman is also dependent on using CPAP for
treatment of his sleep apnea.

Based on the CDC guidelines for COVID-19, Mr. Zukerman is in the highest risk category for
complications and death from the disease.

Mr. Zukerman's safety is in danger from a medical standpoint and he can lower his risk by being
released to home confinement..


Please contact me with any questions.



Sincerely,




Timothy Dutta, MD
